EX-99.5.a. Allianz Life Insurance Company of North America Allianz Retirement AdvantageSM Variable Annuity Application [DA] 1. Account registration Ownership is [■Individual/Joint ■Qualified plan ■Custodian ■ Trust (Include the date of trust in the name.) ■UT/UGM ■Other] Owner Individual Owner first name MI Last name Jr., Sr., III Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address Email address City State ZIP code Home telephone number Street address (required if a P.O. Box was used for mailing address) City State ZIP code Cell phone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Home telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Home telephone number Street address (required if a P.O. Box was used for mailing address) City State ZIP code Cell phone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No F80000 Page 1 of [8] (9/2012) 2. Purchase Payment (This section must be completed.) Make check(s) payable to Allianz Life Insurance Company of North America (Allianz). Include replacement forms if required Method of Payment (Select all that apply) ■ Purchase Payment enclosed with application.Amount enclosed: $ Plan type at prior financial institution or contribution instructions: Qualified Nonqualified ■ IRA ■ Other nonqualified payment ■ 401 plan ■ Other Roth ■ Contribution to IRA for year ■ Contribution to Roth IRA for year ■ Roth IRA ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption facilitated by Allianz. (Always include transfer forms)Expected Amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz.Expected amount: $ Plan type at prior financial institution or contribution instructions: Qualified Nonqualified ■ IRA ■ 1035 exchange ■ 401 plan ■ Other nonqualified payment ■ Other Roth ■ Contribution to IRA for year ■ Contribution to Roth IRA for year ■ Roth IRA 3. Plan specifics (This section must be completed to indicate how this Contract should be issued.) These are the only available options. Nonqualified: ■ Qualified IRA: ■ IRA ■ Roth IRA ■ SEP IRA ■ Roth conversion Qualified plans: ■ ■ 401 one person defined benefit 4. Investment Option transfer authorization ■ Yes Electronic and Telephone Authorization – Allianz accepts allocation and transfer instructions by electronic and telephone notification. By checking “yes,” I am authorizing and directing Allianz to act on telephone or electronic instructions from me as well as my Financial Professional and/or anyone authorized by him/her to transfer Contract Values among the Investment Options.If the box is not checked, electronic and telephone instructions will be accepted only from me, the Owner. Allianz will use reasonable procedures to confirm that these electronic and telephone instructions are genuine. As long as these procedures are followed, the company and its officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost arising from unauthorized or fraudulent instructions. We reserve the right to deny any electronic or telephonic transfer request or allocation instruction change, and to discontinue or modify our electronic instruction privileges at any time for any reason. 5. Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No Notice to Financial Professional: If the Owner does have existing life insurance policies or annuity contracts and the application is being written in an NAIC replacement model state, Allianz requires that you must present and read to the Owner the Replacement of Life Insurance or Annuity form and return the notice, signed by both the Financial Professional and Owner, with the Application. Any required replacement forms must be signed and dated the date of the application or earlier. F80000 Page 2 of [8] (9/2012) [6. Covered Person(s) (This section must be completed.)] Must select only one. [Single or joint Lifetime Income Payments] must be selected at issue even if you do not allocate any purchase payment to the Retirement Protection Account. Retirement Protection Account fees only apply if you allocate purchase payments or make transfers to the Retirement Protection Account. ■ Single Lifetime Income Payments: Name This person is: (check one) ■ Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual Date of birth // Gender: ■ Male■ Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other OR ■ Joint Lifetime Income Payments: First Covered Person’s name Date of birth // Gender: ■ Male■ Female Social Security Number: Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other This person is: (check one) ■ Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) Second Covered Person’s name Relationship to first Covered Person: Date of birth // Gender: ■ Male■ Female Social Security Number: Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other This person is: (check one) ■ Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent Beneficiary (401 qualified plan, custodial IRA) F80000 Page 3 of [8] (9/2012) [7. Account Selection and Allocation Percentages (This section must be completed. You must select only one)] [ ■ Heritage Account [•You must select this option if you also selected a Qualified Contract option in Section 3.] •Of total Purchase Payments received, indicate percentage to be allocated to the Heritage Account and Retirement Protection Account. •Allocations to the Heritage Account and Retirement Protection Account must be whole percentages which total 100%. Heritage Account% Retirement Protection Account%] [OR] [ ■ Portfolio Choice Account •The Portfolio Choice Account does not include a death benefit. By selecting this option you are opting out of the Heritage Death Benefit. [•You may select this option if you also selected the Nonqualified Contract option in Section 3.] •Of total Purchase Payments received, indicate percentage to be allocated to the Portfolio Choice and Retirement Protection Account. •Allocations to the Portfolio Choice Account and Retirement Protection Account must be whole percentages which total 100%. Portfolio Choice Account% Retirement Protection Account%] [8.] Investment Option allocations Up to [15] Investment Options may be selected in each Account. Allocations must be in whole percentages (e.g. 33.3% or dollars are not permitted). I acknowledge that my allocations to the Investment Options in the Retirement Protection Account are restricted and that Allianz will reallocate my Retirement Protection Account Value in accordance with the asset allocation provisions in the Contract. Retirement Protection Account This section must be completed if Retirement Protection Account percentage is greater than 0% in Section 7. Group 1 Investment Options Small Cap Specialty % AZL®Small Cap Stock Index Fund % AZL®Morgan Stanley Global Real Estate Fund Intermediate-Term Bonds % AZL®Schroder Emerging Markets Equity Fund % PIMCO VIT Emerging Markets Bond Portfolio % PIMCO VIT CommodityRealReturn® Strategy Portfolio Group 2 Investment Options Mid Cap Large Value % AZL®Mid Cap Index Fund % AZL®Russell 1000 Value Index Fund Large Growth Specialty % AZL®Russell 1000 Growth Index Fund % AZL®Gateway Fund International Equity % BlackRock Global Allocation V.I. Fund % AZL®International Index Fund % PIMCO VIT Global Multi-Asset Portfolio Group 3 Investment Options High-Yield Bonds Intermediate-Term Bonds (continued) % Franklin High Income Securities Fund % PIMCO VIT Total Return Portfolio % PIMCO VIT High Yield Portfolio % Templeton Global Bond Securities Fund Intermediate-Term Bonds Cash Equivalent % Franklin U.S. Government Fund % AZL®Money Market Fund % PIMCO VIT Global Bond Portfolio (Unhedged) Specialty % PIMCO VIT Real Return Portfolio % PIMCO VIT Unconstrained Bond Portfolio Total of % (must equal 100% for this account only) F80000 Page 4 of [8] (9/2012) [8.] Investment Option allocations (continued) Up to [15] Investment Options may be selected in each Account. Allocations must be in whole percentages (e.g. 33.3% or dollars are not permitted). I acknowledge that my allocations to the Investment Options in the Heritage Account are restricted and that Allianz will reallocate my Heritage Account Value in accordance with the asset allocation provisions in the Contract. Heritage Account This section must be completed if Heritage Account percentage is greater than 0% in Section 7. Group 1 Investment Options Small Cap Specialty % AZL®Small Cap Stock Index Fund % AZL®Morgan Stanley Global Real Estate Fund Intermediate-Term Bonds % AZL®Schroder Emerging Markets Equity Fund % PIMCO VIT Emerging Markets Bond Portfolio % PIMCO VIT CommodityRealReturn® Strategy Portfolio Group 2 Investment Options Mid Cap Large Value % AZL®Mid Cap Index Fund % AZL®Russell 1000 Value Index Fund Large Growth Specialty % AZL®Russell 1000 Growth Index Fund % AZL®Gateway Fund International Equity % BlackRock Global Allocation V.I. Fund % AZL®International Index Fund % PIMCO VIT Global Multi-Asset Portfolio Group 3 Investment Options High-Yield Bonds Intermediate-Term Bonds (continued) % Franklin High Income Securities Fund % PIMCO VIT Total Return Portfolio % PIMCO VIT High Yield Portfolio % Templeton Global Bond Securities Fund Intermediate-Term Bonds Cash Equivalent % Franklin U.S. Government Fund % AZL®Money Market Fund % PIMCO VIT Global Bond Portfolio (Unhedged) Specialty % PIMCO VIT Real Return Portfolio % PIMCO VIT Unconstrained Bond Portfolio Total of % (must equal 100% for this account only) F80000 Page 5 of [8] (9/2012) [8.] Investment Option allocations (continued) Up to [15] Investment Options may be selected in each Account. Allocations must be in whole percentages (e.g. 33.3% or dollars are not permitted). Portfolio Choice Account This section must be completed if Portfolio Choice Account percentage is greater than 0% in Section 6. Asset Allocation Small Cap (continued) % AZL FusionSM Balanced Fund % AZL®Oppenheimer Discovery Fund % AZL FusionSM Conservative Fund % AZL®Small Cap Stock Index Fund % AZL FusionSM Growth Fund % Lazard Retirement U.S. Small-Mid Cap Equity Portfolio % AZL FusionSM Moderate Fund International % AZL®Franklin Templeton Founding Strategy Plus Fund % AZL®International Index Fund % AZL®Invesco Equity and Income Fund % AZL®Invesco International Equity Fund % BlackRock Global Allocation V.I. Fund % AZL®JPMorgan International Opportunities Fund % Franklin Income Securities Fund % AZL®NFJ International Value Fund % Franklin Templeton VIP Founding Funds Allocation Fund % Lazard Retirement International Equity Portfolio % AZL®Invesco V.I Balanced –Risk Allocation Fund % MFS VIT II International Value Portfolio % Ivy Funds VIP Asset Strategy Portfolio % Oppenheimer International Growth Fund/VA % Legg Mason Dynamic Multi-Strategy VIT Portfolio % PIMCO EqS Pathfinder Portfolio % PIMCO VIT All Asset Portfolio % Templeton Growth Securities Fund % PIMCO VIT Global Multi-Asset Portfolio Fixed Income Large Cap Value % Fidelity VIP Strategic Income Portfolio % AZL®Davis New York Venture Fund % Franklin High Income Securities Fund % AZL®Invesco Growth and Income Fund % Franklin Strategic Income Securities Fund % AZL®MFS Value Fund % Franklin U.S. Government Fund % AZL®Russell 1000 Value Index Fund % JPMorgan Insurance Trust Core Bond Portfolio % BlackRock Equity Dividend V.I. Fund % MFS VIT Research Bond Portfolio % Mutual Shares Securities Fund % PIMCO VIT Global Bond Portfolio (Unhedged) % T. Rowe Price Equity Income Portfolio % PIMCO VIT High Yield Portfolio Large Cap Core % PIMCO VIT Total Return Portfolio % AZL®JPMorgan U.S. Equity Fund % Templeton Global Bond Securities Fund % AZL®MFS Investors Trust Fund Cash Equivalent % AZL®S&P 500 Index Fund % AZL®Money Market Fund % Dreyfus VIF Appreciation Portfolio Specialty/Alternative % Franklin Rising Dividends Securities Fund % AZL®Gateway Fund Large Cap Growth % AZL®Morgan Stanley Global Real Estate Fund % AZL®BlackRock Capital Appreciation Fund % AZL®Schroder Emerging Markets Equity Fund % AZL®Dreyfus Research Growth Fund % Eaton Vance VT Floating-Rate Income Fund % AZL®Russell 1000 Growth Index Fund % Fidelity VIP Emerging Markets Portfolio % Ivy Funds VIP Growth Portfolio % PIMCO VIT CommodityRealReturn® Strategy Portfolio % Legg Mason ClearBridge Variable Aggressive Growth Portfolio % PIMCO VIT Emerging Markets Bond Portfolio % T. Rowe Price Blue Chip Growth Portfolio % PIMCO VIT Real Return Portfolio Mid Cap % PIMCO VIT Unconstrained Bond Portfolio % AZL®Columbia Mid Cap Value Fund Specialty/Sector % AZL®Mid Cap Index Fund % Ivy Funds VIP Energy Portfolio % AZL®Morgan Stanley Mid Cap Growth Fund % Ivy Funds VIP Global Natural Resources Portfolio % Fidelity VIP Mid Cap Portfolio % Ivy Funds VIP Science and Technology Portfolio % Invesco Van Kampen V.I. American Value Fund % MFS VIT Utilities Portfolio % Ivy Funds VIP Mid Cap Growth Portfolio % T. Rowe Price Health Sciences Portfolio Small Cap % AZL® Allianz AGIC Opportunity Fund % AZL® Columbia Small Cap Value Fund % AZL®Federated Clover Small Value Fund Total of % (must equal 100% for this account only) F80000 Page 6 of [8] (9/2012) [9. Beneficiary designation (If additional space is needed, attach a complete list signed and dated by Owner(s).) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Date of birth (mm/dd/yyyy) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Date of birth (mm/dd/yyyy) ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Date of birth (mm/dd/yyyy) Non-individual Beneficiary information ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other Name of plan, custodian, trust, etc: ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [10]. Financial Professional By signing below, the Financial Professional certifies to the following: • I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. • The Owner statement regarding existing policies or annuity contracts is true and accurate to the best of my knowledge and belief. • The Owner statement as to whether or not an existing life insurance policy or annuity contract is being replaced is true and accurate to the best of my knowledge and belief. • I have provided the Owner with all appropriate disclosure and replacement requirements prior to the completion of this application. • If this is a replacement, include a copy of each disclosure statement and a list of companies involved. • I hereby certify that I only used sales materials that were previously approved by Allianz in my presentation. I further certify that I left a copy of all sales material used during my presentation with the Owner. Financial Professional’s signature (primary contact) B/D Rep. ID Financial Professional’s first and last name (primary contact) (please print) Percent split Financial Professional’s signature (split case) B/D Rep. ID Financial Professional’s first and last name (please print) (split case) Percent split Financial Professional’s signature (split case) B/D Rep. ID Financial Professional’s first and last name (please print) (split case) Percent split Financial Professional’s address Registered Representative’s telephone number Financial Professional’s preferred method of contact ■ Phone number ■ Email address Broker/dealer name (please print) Authorized signature broker/dealer (if required) F80000 Page 7 of [8] (9/2012) [11]. Statement of Owner The following states require Owners to read and acknowledge the statement for your state below. Arkansas, District of Columbia, Louisiana, Massachusetts and Rhode Island: Any person who knowinglypresents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Maine, Ohio, and West Virginia: Any person who knowingly, intends to defraud an insurance company, submits an application or files a statement of claim containing any false, incomplete, or misleading information, commits the crime of fraud and may be subject to criminal prosecution and civil penalties. In ME, additional penalties may include imprisonment, fines, or denial of insurance benefits. In ME, State Premium Tax is 2%. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Kentucky and New Mexico: Any person who knowingly and with the intent todefraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime. In NM, this activity subjects such person to criminal and civil penalties. Oklahoma: WARNING:Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a felony. Washington: It is a crime to knowingly provide false, incomplete, ormisleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits. By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: • I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. • I understand that the Contract Value may increase or decrease depending on the investment results of the variable Investment Options, and that under the [Portfolio Choice Account] there is no guaranteed minimum [Portfolio Choice Account Value]. Any guarantees provided by the [Heritage Account] and [Retirement Protection Account] are outlined in my Contract and prospectus. • To the best of my knowledge and belief, all statements and answers in this application are complete and true. • No representative is authorized to modify this agreement or waive any Allianz rights or requirements. For information on current Contract features, restrictions or charges please review with your Financial Professional. The statement of additional information is available at [www.allianzlife.com]. Owner signature Joint Owner signature Signed at (City, State) Signed date Trust: as trustee of the : Trustee’s signature Trust name (printed) Signed date Power-of Attorney: by : Contract owner’s name Attorney-in-fact signature Signed date Mailing information Please call Allianz with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America NW 5989 NW 5989 Allianz PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of North America Allianz Life Insurance Company of North America PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F80000 Page 8 of [8] (9/2012)
